DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending.

Papers Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Remarks as filed on June 28, 2022

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (US 2018/0173822) (hereinafter Zhu) (published June 21, 2018).
Regarding Claim 15, Zhu discloses a method comprising: accessing a source corner database having memory instances; generating corner package files for the memory instances;
“The computing device 204 may include a memory compiler 208 that accesses the destination corner database 252 and generates memory instance structures 256 (or memory instance models thereof) and their electronic digital automation (EDA) views for the destination corner based on data and information collected in the destination corner database 252. The memory compiler 208 may retrieve the destination corner data from the destination corner database 252 and then generate the memory instance structures 256 and/or their electronic digital automation (EDA) views for the destination corner based on the destination corner data retrieved from the destination corner database 252” (Zhu [0025])

generating reduced package files based on simulating the corner package files and based on reusing pre-existing entries of the memory instances provided in the source corner database; and
“For instance, some implementations described herein refer to a scheme and/or technique to utilize existing memory compiler corner databases (i.e., base or source corner databases) and minimum characterized data to generate a new corner database (i.e., a destination corner database)” (Zhu [0011])
“The base corner metadata 260 may include information for each existing (base/source) corner database 250 whose data may be used to build the new PVT corner database 252. The (base/source) corner database 250 may store source corner data and related information” (Zhu [0033])
“Further, at decision block 420, method 400 may decide (or determine) how to build the data. For instance, the MCCDG 206 may drive the corner database builder 226 to run a simulation and build the new destination corner database 252” (Zhu [0041])

interpolating data associated with the corner package files and the reduced package files to thereby provide characterized data for the memory instances that is used for memory compiler characterization.
“In some implementations, method 400 may combine (or at least provide some combination of) characterization and scaling (full or partial). As such, the decision making engine 224 may control decisions associated with full characterization 430, partial scaling 440, full scaling 450, and/or various combinations thereof. The decision making engine 224 may further control these selections (or choices) that may occur for arc selections (or choices) within the process of building the new corner database 252” (Zhu [0045])

Regarding Claim 16, Zhu further discloses wherein scale-factor interpolation is used to interpolate the data associated with the corner package files and the reduced package files.
“The data scaling engine 282 may be in charge of calculating the parameters using the simulated data, reading source corner data from the one or more source base corner databases 250, and applying a scaling method to generate data for the destination corner database 252” (Zhu [0037])

Regarding Claim 17, Zhu further discloses further comprising: building a memory compiler database for a compiler space based on the corner package files and the reduced package files.
“At block 350, method 300 may drive the corner database builder 226 to build the database 252 for the new corner. For instance, in reference to FIGS. 2A-2B, once the decision making engine 224 decides or determines how to build the new destination corner database 252, the MCCDG 206 may drive the corner database builder 226 (builder module) to run a simulation and build the new destination corner database 252” (Zhu [0036])

Regarding Claim 18, Zhu further discloses wherein the corner package files include timing arcs, memory instances and derating configurations, wherein each timing arc of the timing arcs is assigned multiple memory instances that are used for memory compiler characterization.
“The database includes memory instance data and information, arc data and information, characterized numbers, etc. An arc may be a timing arc, a power arc, a leakage arc, or a noise arc. The arc may represent all or only a portion or “partial” of the total of the timing, power, leakage, or noise arc. As described herein, the memory compiler corner database generator may enable users or designers to define a new corner and generate a database (or corner database) of the new corner for themselves” (Zhu [0011])

Regarding Claim 19, Zhu further discloses further comprising: providing a memory compiler to categorize the memory instances based on one or more of timing, power, leakage, and accuracy-settings.
“The database includes memory instance data and information, arc data and information, characterized numbers, etc. An arc may be a timing arc, a power arc, a leakage arc, or a noise arc. The arc may represent all or only a portion or “partial” of the total of the timing, power, leakage, or noise arc” (Zhu [0011])

Regarding Claim 20, Zhu further discloses wherein the reduced package files are selected to generate information for other compiler options, and
“In some cases, the new corner database 252 may be dropped into a corner database collection of the memory compiler 208, and the new corner database 252 may be used by the memory compiler 208 to generate the one or more memory instance structures 256 (or memory instance models). Further, the new corner database 252 may be used as a new base corner database 250 to generate other new PVT corners” (Zhu [0038])

wherein a destination corner database having destination corners is derived from the source corners of the source corner database using an intelligent scaling technique.
“The data scaling engine 282 may be in charge of calculating the parameters using the simulated data, reading source corner data from the one or more source base corner databases 250, and applying a scaling method to generate data for the destination corner database 252. Then, the simulated data and the scaled data may be written (recorded or stored) into the destination corner database 252 in a predefined format by the corner database builder 226” (Zhu [0037])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (published June 21, 2018) in view of Schuppe et al. (US 2020/0019669) (hereinafter Schuppe) (published January 16, 2020).
Regarding Claim 1, Zhu discloses a system comprising: a processor; and memory having instructions stored thereon that, when executed by the processor, cause the processor to:
“In this instance, the computing device 204 may include any standard element(s) and/or component(s), including one or more processor(s) 210, memory 212 (e.g., non-transitory computer-readable storage medium), one or more database(s), power, peripherals, and various other computing elements and components that may not be specifically shown in FIG. 2A. The computing device 204 may include instructions stored on the non-transitory computer-readable medium 212 that are executable by the one or more processor(s) 210” (Zhu [0014])

select source corners from a memory compiler configuration; generate a standardized package of memory instances for the selected source corners;
“The computing device 204 may include a memory compiler 208 that accesses the destination corner database 252 and generates memory instance structures 256 (or memory instance models thereof) and their electronic digital automation (EDA) views for the destination corner based on data and information collected in the destination corner database 252. The memory compiler 208 may retrieve the destination corner data from the destination corner database 252 and then generate the memory instance structures 256 and/or their electronic digital automation (EDA) views for the destination corner based on the destination corner data retrieved from the destination corner database 252” (Zhu [0025])


scale data related to the standardized package and the reduced package so as to provide characterized data used for manufacturing the memory instances.
“In some implementations, method 400 may combine (or at least provide some combination of) characterization and scaling (full or partial). As such, the decision making engine 224 may control decisions associated with full characterization 430, partial scaling 440, full scaling 450, and/or various combinations thereof. The decision making engine 224 may further control these selections (or choices) that may occur for arc selections (or choices) within the process of building the new corner database 252” (Zhu [0045])

But does not explicitly state derive a reduced package of the memory instances based on the standardized package of memory instances.
Schuppe discloses derive a reduced package of the memory instances based on the standardized package of memory instances.
“In some instances, method 400 may identify a minimum set (or reduced set) of small memory instances that cover one or more or all category 1 (cat-1) tile-cells and category 2 (cat-2) tile-cells” (Schuppe [0062])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the identification of a reduced set of memory instances in Schuppe with Zhu to yield the predictable results of using less memory and not needed to store unassociated data.

Regarding Claim 2, Zhu further discloses wherein the instructions cause the processor to: access the memory instances stored in the memory compiler configuration; and
“The corner building methodology configuration data 264 may include a policy on how to build data for each arc in the new PVT corner database 252. An example of a policy is that: for very important arc, do full characterization; for medium important arc, do characterization on important memory instances and do scaling on other memory instances; for non-critical arcs, do scaling. There may also be policies for characterization and scaling. E.g., characterization may be used to define how many memory instances and which instances should be characterized for each arc, as well as the simulation accuracy setup” (Zhu [0035])

build a memory compiler database for a compiler space based on the standardized package of the memory instances and the reduced package of the memory instances.
“At block 350, method 300 may drive the corner database builder 226 to build the database 252 for the new corner. For instance, in reference to FIGS. 2A-2B, once the decision making engine 224 decides or determines how to build the new destination corner database 252, the MCCDG 206 may drive the corner database builder 226 (builder module) to run a simulation and build the new destination corner database 252” (Zhu [0036])

Regarding Claim 3, Schuppe further discloses wherein the instructions cause the processor to: generate the reduced package based on simulating the standardized package and based on reusing pre-existing entries of the memory instances provided in the memory compiler configuration; and
“In some instances, method 400 may identify a minimum set (or reduced set) of small memory instances that cover one or more or all category 1 (cat-1) tile-cells and category 2 (cat-2) tile-cells” (Schuppe [0062])

“At block 422, method 400 may simulate memory instances for the category 3 (cat-3) tile-cells to obtain and store measured leakage data in the database (or some other memory storage component). In some instances, in reference to category 3 (cat-3) tile-cells, method 400 may simulate memory instances to obtain measured leakage data of the tile-cells and store the measured leakage data in the database” (Schuppe [0065])

Zhu discloses interpolating data associated with the standardized package and the reduced package to thereby provide characterized data for the memory instances that is used for memory compiler characterization.
“In some implementations, method 400 may combine (or at least provide some combination of) characterization and scaling (full or partial). As such, the decision making engine 224 may control decisions associated with full characterization 430, partial scaling 440, full scaling 450, and/or various combinations thereof. The decision making engine 224 may further control these selections (or choices) that may occur for arc selections (or choices) within the process of building the new corner database 252” (Zhu [0045])

Regarding Claim 6, Zhu further discloses further comprising: building a derived corner database having the reduced package of memory instances based on characterizing the standardized package of memory instances,
“The corner building methodology configuration data 264 may include a policy on how to build data for each arc in the new PVT corner database 252. An example of a policy is that: for very important arc, do full characterization; for medium important arc, do characterization on important memory instances and do scaling on other memory instances; for non-critical arcs, do scaling. There may also be policies for characterization and scaling. E.g., characterization may be used to define how many memory instances and which instances should be characterized for each arc, as well as the simulation accuracy setup” (Zhu [0035])

“At block 350, method 300 may drive the corner database builder 226 to build the database 252 for the new corner. For instance, in reference to FIGS. 2A-2B, once the decision making engine 224 decides or determines how to build the new destination corner database 252, the MCCDG 206 may drive the corner database builder 226 (builder module) to run a simulation and build the new destination corner database 252” (Zhu [0036])

wherein the reduced package of memory instances is selected to generate information for other compiler options, and
“In some cases, the new corner database 252 may be dropped into a corner database collection of the memory compiler 208, and the new corner database 252 may be used by the memory compiler 208 to generate the one or more memory instance structures 256 (or memory instance models). Further, the new corner database 252 may be used as a new base corner database 250 to generate other new PVT corners” (Zhu [0038])

wherein the derived corner database has destination corners that are derived from the source corners of the memory compiler configuration using an intelligent scaling technique.
“The data scaling engine 282 may be in charge of calculating the parameters using the simulated data, reading source corner data from the one or more source base corner databases 250, and applying a scaling method to generate data for the destination corner database 252. Then, the simulated data and the scaled data may be written (recorded or stored) into the destination corner database 252 in a predefined format by the corner database builder 226” (Zhu [0037])

Regarding Claim 7, Zhu further discloses wherein the standardized package has timing arcs, memory instances and derating configurations, wherein each timing arc of the timing arcs is assigned multiple memory instances that are used for memory compiler characterization.
“The database includes memory instance data and information, arc data and information, characterized numbers, etc. An arc may be a timing arc, a power arc, a leakage arc, or a noise arc. The arc may represent all or only a portion or “partial” of the total of the timing, power, leakage, or noise arc. As described herein, the memory compiler corner database generator may enable users or designers to define a new corner and generate a database (or corner database) of the new corner for themselves” (Zhu [0011])

Regarding Claim 8, Zhu further discloses further comprising: a memory compiler configured to categorize the memory instances based on one or more of timing, power, leakage, and accuracy-settings.
“The database includes memory instance data and information, arc data and information, characterized numbers, etc. An arc may be a timing arc, a power arc, a leakage arc, or a noise arc. The arc may represent all or only a portion or “partial” of the total of the timing, power, leakage, or noise arc” (Zhu [0011])

Regarding Claim 9, Zhu discloses a method comprising: selecting source corners from a memory compiler configuration; generating a standardized set of memory instances for the selected source corners;
“The computing device 204 may include a memory compiler 208 that accesses the destination corner database 252 and generates memory instance structures 256 (or memory instance models thereof) and their electronic digital automation (EDA) views for the destination corner based on data and information collected in the destination corner database 252. The memory compiler 208 may retrieve the destination corner data from the destination corner database 252 and then generate the memory instance structures 256 and/or their electronic digital automation (EDA) views for the destination corner based on the destination corner data retrieved from the destination corner database 252” (Zhu [0025])


building a memory compiler database for a compiler space based on the standardized set of memory instances and the reduced set of memory instances.
“In some implementations, method 400 may combine (or at least provide some combination of) characterization and scaling (full or partial). As such, the decision making engine 224 may control decisions associated with full characterization 430, partial scaling 440, full scaling 450, and/or various combinations thereof. The decision making engine 224 may further control these selections (or choices) that may occur for arc selections (or choices) within the process of building the new corner database 252” (Zhu [0045])

But does not explicitly state deriving a reduced set of memory instances based on the standardized set of memory instances.
Schuppe discloses deriving a reduced set of memory instances based on the standardized set of memory instances.
“In some instances, method 400 may identify a minimum set (or reduced set) of small memory instances that cover one or more or all category 1 (cat-1) tile-cells and category 2 (cat-2) tile-cells” (Schuppe [0062])

It would have been obvious before the effective filing date of the invention to one of ordinary skill in the art to combine the identification of a reduced set of memory instances in Schuppe with Zhu to yield the predictable results of using less memory and not needed to store unassociated data.

Regarding Claim 10, Zhu further discloses wherein information associated with the standardized memory instances is packaged in a corner package file, and wherein information associated with the reduced memory instances is packaged in a derived package file.
“The computing device 204 may utilize one or more databases 250, 252 that are configured to store and/or record source corner data and information associated with generating corner databases. For instance, the database(s) 250, 252 may be configured to store source corner data and information related to the integrated circuit (IC) and various data and information associated with base or source corner databases and new or destination corner databases” (Zhu [0028])

“The base corner metadata 260 may also include source corner to destination corner mapping information. E.g., if a new fast process corner database is requested to be created, then the decision making engine 224 should not use data from slow corner databases. The arcs metadata 262 may include information of arcs, such as, e.g., a data trend of each arc for different voltage, temperature, etc., a data trend of each arc among different memory instances, an importance of accuracy of each arc, etc.” (Zhu [0034])

Regarding Claim 13, Zhu further discloses further comprising: building a derived corner database having the reduced set of memory instances based on characterizing the standardized set of memory instances.
“The corner building methodology configuration data 264 may include a policy on how to build data for each arc in the new PVT corner database 252. An example of a policy is that: for very important arc, do full characterization; for medium important arc, do characterization on important memory instances and do scaling on other memory instances; for non-critical arcs, do scaling. There may also be policies for characterization and scaling. E.g., characterization may be used to define how many memory instances and which instances should be characterized for each arc, as well as the simulation accuracy setup” (Zhu [0035])

“At block 350, method 300 may drive the corner database builder 226 to build the database 252 for the new corner. For instance, in reference to FIGS. 2A-2B, once the decision making engine 224 decides or determines how to build the new destination corner database 252, the MCCDG 206 may drive the corner database builder 226 (builder module) to run a simulation and build the new destination corner database 252” (Zhu [0036])

Regarding Claim 14, Zhu further discloses wherein the reduced set of memory instances is selected to generate information for other compiler options, and
“In some cases, the new corner database 252 may be dropped into a corner database collection of the memory compiler 208, and the new corner database 252 may be used by the memory compiler 208 to generate the one or more memory instance structures 256 (or memory instance models). Further, the new corner database 252 may be used as a new base corner database 250 to generate other new PVT corners” (Zhu [0038])

wherein a destination corner database having destination corners is derived from the source corners of the memory compiler configuration using an intelligent scaling technique.
“The data scaling engine 282 may be in charge of calculating the parameters using the simulated data, reading source corner data from the one or more source base corner databases 250, and applying a scaling method to generate data for the destination corner database 252. Then, the simulated data and the scaled data may be written (recorded or stored) into the destination corner database 252 in a predefined format by the corner database builder 226” (Zhu [0037])


Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.
Applicant Argues:
a)	35 U.S.C. 102(b)(2)(C) provides that disclosures shall not be prior art under 35 U.S.C. 102(a)(2) if the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person. (MPEP, 717.02 Prior Art Exception for Commonly Owned or Joint Research Agreement Subject Matter under AIA  35 U.S.C. 102(b)(2)(C) [R-10.2019]). In such cases, the cited art will not be available or both anticipation and obviousness rejections. Id.
With respect to (a), Applicant’s arguments are moot as the claims are rejected with prior art under 35 U.S.C. 102(a)(1) and not 35 U.S.C. 102(a)(2). 35 U.S.C. 102(b)(2)(C) only provided exception for 35 U.S.C. 102(a)(2) and not 35 U.S.C. 102(a)(1). See MPEP 2153 for “Exceptions Under 35 U.S.C. 102(b)(1) to AIA  35 U.S.C. 102(a)(1)”.


Allowable Subject Matter
Claims 4, 5, 11, and 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIDNEY LI whose telephone number is (571)270-5967. The examiner can normally be reached Monday to Friday 10:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIDNEY LI/Examiner, Art Unit 2136        

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136